Mr. Presiding Justice Smith delivered the opinion of the court. The errors insisted upon in argument relate to the refusal of proper instructions and the modification of an instruction asked by plaintiff in error, and the refusal of the court to set aside the verdict. because contrary to the evidence. Plaintiff in error asked the following instruction: “The court instructs the jury that no officer or employee in the classified civil service of the county, who shall have been appointed under the rules of the civil service commission, and after examination by said civil service commission, shall be removed or discharged, except for cause, upon written charges and after an opportunity to be heard in his own defense. Such charges shall be investigated by or before said civil service commission, or by or before some officer or board appointed by said commission to conduct such investigation. The finding and decision of such commission or investigating officer or board, when approved by said commission, shall be certified to the appointing officer, and shall be forthwith enforced by such officer.” To the above instruction the court added the following and gave it as modified: “But the civil service commission has the right to change the duties of an office, or abolish an office, and require a new examination for promotion, if done in good faith. What the facts are in this case, you must determine from the evidence.” The court used the words “civil service commission” instead of “board of county commissioners”. It is claimed this is reversible error. All the instructions must be considered together as one charge to the jury (Hacker v. Munroe & Son, 176 Ill. 384), and must be construed in the light of the evidence on which they are based. Worden v. Salter, 90 Ill. 160. The issue tried before the court and jury was whether the board of county commissioners abolished the office held by plaintiff in error, or merely changed the name of the office or the duties of the officer. There was no evidence offered tending to show that the civil service commission had made or attempted to make any such change. On the contrary the evidence is undisputed that the only changes which were made were those made by the county board. We think, therefore, in view of the evidence and the other instructions given, the jury could not have been misled or confused by the erroneous use of the words in the instruction as given. It was clearly apparent that the use of the words was a mere inadvertence. The instructions asked by plaintiff in error and given by the court submitted the real issue involved to the jury, and they could not have understood by the words “civil service commission” that another issue was presented. We do not think plaintiff in error suffered any harm, by the error. ' The court, having instructed the jury that if they believed that the board of commissioners of Cook county attempted to discontinue or abolish the office of physician or of assistant physician held by'plain tiff in error by changing the name thereof without in any way changing the duties of said office or position, they must find for the petitioner, did not err in refusing to give another instruction to the same effect. • 4 ■ Upon a review of the evidence we are satisfied that the verdict of the jury is supported by the evidence, and that there is no substantial ground in the record for disturbing the verdict. The judgment is affirmed. Affirmed.